DECISION UPON FURTHER REVIEW
PER CURIAM:
The record of trial in this case was considered by this Court in our previous decision, dated 14 September 1976, at which time we found that the review of the staff judge advocate contained misleading advice to the convening authority as to the findings in the case which prejudiced the substantial rights of the accused. Pursuant to the direction of The Judge Advocate General, the original action in the case was withdrawn, and a new review and action was accomplished. United States v. Bright, No. 22059, 2 M.J. 663 (A.F.C.M.R. 14 September 1976). The new review correctly advised the convening authority of the findings in the case. The approved sentence now extends to bad conduct discharge, confinement at hard labor for ten months, forfeiture of $175.00 per month for ten months, and reduction to the grade of airman basic.
The trial defense counsel and appellate defense counsel have assigned errors for our review which we find to be without merit.
However, we note that the convening authority approved a sentence which includes forfeiture of $175.00 per month for ten months and made provision to have the *515forfeitures applied to pay and allowances accruing on and after the date of his action. This was error as allowances are forfeited only when the approved sentence includes forfeiture of all pay and allowances. Manual for Courts-Martial, 1969 (Rev.), paragraph 126h (2). This error requires our corrective action. Accordingly, so much of the action which purports to apply partial forfeitures against allowances is set aside. United States v. Wrubel, 49 C.M.R. 369 (A.F.C.M.R.1974).
The findings of guilty and the approved sentence, as modified herein, are
AFFIRMED.